Citation Nr: 0301897	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for plantar fasciitis 
of the right foot.

4.  Entitlement to service connection for plantar fasciitis 
of the left foot.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION


The veteran had active service from February 1985 to June 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA). 

The Board has deferred appellate review of the issue of 
service connection for a psychiatric disorder, in order to 
undertake additional development pursuant to authority 
codified at 38 C.F.R. § 19.9(a)(2) (2002) .  When that 
development has been completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  A right knee disorder was not shown to be present in 
service, nor was arthritis of the right knee manifested to a 
compensable degree within the first postservice year; any 
current right knee disorder is unrelated to service.

2.  A left knee disorder was not shown to be present in 
service, nor was arthritis of the left knee demonstrated to a 
compensable degree within the first postservice year; any 
current left knee disorder is unrelated to service.

3.  A right foot disorder was not shown to be present in 
service; current plantar fasciitis of the right heel is not 
related to service.

4.  A left foot disorder was not shown to be present in 
service; current plantar fasciitis of the left heel is not 
related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  A left knee disorder was not incurred in or aggravated by 
service, and left knee arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  Plantar fasciitis of the right heel was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.

4.  Plantar fasciitis of the left heel was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not reflect complaints, findings 
or treatment pertaining to injuries or disorders of the knees 
or feet.  

An original claim for service connection for bilateral knee 
and foot disorders was received in July 2000.  The veteran 
attributed recurring knee and foot problems to service.  

In a July 2000 statement Rafael Armendariz, D.O., wrote that 
the veteran was suffering from knee and foot pain, and that 
the pain dated back to 1988 due to inservice running and 
physical stress.  The diagnosis was severe arthritis.

A copy of a sworn statement, dated in November 2000, was 
received from [redacted].  She related that she knew the 
veteran, in 1986, during his tour of military duty.  She 
recalled that the veteran was treated for knee problems 
during service.  

VA medical records, dated from November to December 2000, 
reflect the veteran's history of bilateral knee pain for the 
last 14 years.  There were also complaints of pain in the 
soles of the feet.  The diagnoses included arthritis, 
degenerative joint disease; and plantar fasciitis, presently 
asymptomatic.

Reports were received in March 2001 from Dr. Lazar.  In March 
2000, the veteran reported that he had experienced bilateral 
heel pain for a couple of years.  The assessment was 
bilateral plantar fasciitis.  In July 2000, the physician 
declined to offer an opinion as to whether the veteran's 
bilateral plantar fasciitis was related to the veteran's 
training in the army.  

Reports were received in April 2001 from private medical 
sources.  A report, dated in April 1998, from Columbia Health 
Care to Oswaldo Cajas, M.D., shows that x-rays of the 
veteran's knees were normal.   

Added to the record in May 2001 were reports from Rafael 
Armendariz, D.O.  Treatment notations, dated from March to 
July 2000, reflect complaints of bilateral knee pain and 
bilateral heel pain.  X-rays of the left and right os calcis 
were normal.  X-rays of the left knee were normal and showed 
no evidence of fracture or subluxation.  X-rays of the right 
knee showed no evidence of significant arthrosis or traumatic 
alteration of the joint. 



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  Following the RO's 
determination of the veteran's claims, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or implementing regulations. 

Further, the Board finds that the statement of the case 
provided notice to the veteran of what the evidence of 
record, including evidence provided by the appellant, 
revealed.  Finally, this document provided notice why the RO 
concluded that this evidence was insufficient to establish 
entitlement to the benefits sought on appeal, as well as 
notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA did to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Additionally, the appellant requested, but later 
provided a statement, received in November 2002, declining a 
hearing at the RO before a member of the Board.

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, and 
because all sources of possible evidence have been tapped, 
the Board finds that any pro forma failure on the part of VA 
to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As VA has complied with the notice and 
duty-to-assist provisions of VCAA, the Board may address the 
merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any knee or foot or 
heel disorders.  The first medical evidence corroborating the 
claim that the veteran had a knee disorder, including any 
arthritis; and a foot disorder, identified as plantar 
fasciitis, dates more than ten years after he completed 
service.  

The Board notes the statement from Dr. Armendariz attributing 
the veteran's current disability of the knees and feet to 
military service.  There is no indication, however, that Dr. 
Armendariz reviewed the veteran's claims file.  Moreover, the 
opinion relies solely on the veteran's self-reported history 
of inservice knee and foot problems.  That history is not 
substantiated by service medical records.  Generally, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229 (1993).  Hence, the Board concludes that the 
physician's opinion has minimal probative value.

The Board has also considered the sworn statement from [redacted] 
[redacted], indicating that the veteran had knee problems in 
service.  To the extent that the statement has been provided 
to establish that any current knee disorder is attributable 
to service, the statement amounts to opinion about a matter 
of medical causation.  There is no indication from the record 
that Ms. [redacted] has any medical expertise.  As a lay person, 
she is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The competent probative evidence does not establish that 
either a bilateral knee disorder or a bilateral foot disorder 
had its onset in service, that arthritis of either knee was 
manifested to a compensable degree within the first 
postservice year, or is that any current knee or foot 
disorders are otherwise related to any incident or incidents 
of service.  Accordingly, no basis is provided for a grant of 
service connection for either a bilateral knee or foot 
disorder.

For all the foregoing reasons, the claims of entitlement to 
service connection for bilateral knee and bilateral foot 
disorders must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 




ORDER

Service connection for a right and left knee disorders, and 
for plantar fasciitis of the right and left feet is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

